Citation Nr: 1727263	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  11-03 247	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for seborrheic keratosis.

2.  Entitlement to increases in the "staged" (30 percent prior to December 1, 2012, and 10 percent from that date) ratings assigned for tinea pedis with onychomycosis, to include the threshold matter of the propriety of the reduction of the rating for such disability from 30 to 10 percent, effective December 1, 2012. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife
ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1968 to April 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2010 and September 2012 rating decisions of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).  The April 2010 rating decision continued a 30 percent rating for tinea pedis with onychomycosis and denied service connection for seborrheic keratosis.  In April 2011, the case was remanded for the Veteran to be scheduled for a Travel Board hearing, which was held before the undersigned in June 2011; a transcript of the hearing is in the record.  Following a February 2012 rating decision proposing reduction and an August 2012 hearing before a Decision Review Officer (DRO) at the RO regarding the proposed reduction, a September 2012 rating decision reduced the rating for tinea pedis with onychomycosis to 10 percent, effective December 1, 2012.  Both "stages" of the rating remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  In September 2013, the case was remanded for additional development.  Thereafter, the Veteran perfected an appeal regarding the propriety of the rating reduction; regarding that issue, he requested a hearing before the Board in his March 2015 VA Form 9, but withdrew the hearing request in a statement received in June 2015.  In October 2015, the case was remanded for additional development.  

The Board's October 2015 remand referred to the AOJ the issue of whether new and material evidence has been received to reopen a claim of service connection for type II diabetes mellitus (raised by the record in an August 2006 written statement); as there is no indication that the AOJ has acted on the referral, this matter is again referred to the AOJ for appropriate action.  38 C.F.R. §  19.9(b) (2016).

The U.S. Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016), that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code (Code) 7806.  VA disagrees with the Court's decision and has appealed it to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal includes a claim that may be affected by the resolution of VA's appeal in Johnson (tinea pedis with onychomycosis), the Board will defer action on that matter in accordance with the Court's stay.  Once a final decision is reached on the appeal in Johnson, the adjudication of the claim that has been stayed will be resumed.  

The Veteran alleges that he cannot work due to his service-connected tinea pedis with onychomycosis.  See October 2012 and May 2017 statements.  Accordingly, the issue of entitlement to a TDIU rating is inextricably intertwined with the appeal of the "staged" ratings for tinea pedis with onychomycosis; it must also be deferred pending resolution of the stayed appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).


FINDING OF FACT

Seborrheic keratosis was not manifested during the Veteran's active duty service; was first diagnosed more than 30 years after service; and, is not shown to be related to an injury, disease, or event in service.



CONCLUSION OF LAW

Service connection for seborrheic keratosis is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by letter in May 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires a Veterans Law Judge who conducts a hearing to fulfill two duties:  (1) to fully explain the issue and (2) to suggest the submission of evidence that may have been overlooked.  During the June 2011 hearing, the undersigned identified the issue on appeal, explained the evidence needed to substantiate the claim, and identified development to be completed.  After the hearing the case was remanded for additional development.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs), pertinent postservice treatment records, and Social Security Administration (SSA) records have been secured.  He was afforded VA examinations in January 2014 (per the Board's September 2013 remand), October 2014, and September 2016 (per the Board's October 2015 remand).  The Board finds the September 2016 examination report, discussed in greater detail below, adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  [Private treatment records from Dr. L.S. could not be located.  See September 2009 statement from U.S. HealthWorks.]  VA's duty to assist is met.  

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of:  (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury in service.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


Factual Background 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran's STRs show a February 1970 complaint of rash on the groin and under the foreskin, treated with Neosporin.  A March 1970 STR notes a diagnosis of tinea pedis; foot powder was prescribed.  An April 1970 follow-up STR notes that the Veteran's tinea pedis had worsened; griseofulvin (an oral antifungal medication) for two weeks, and tinactin foot powder were prescribed.  The STRs are silent for complaints, treatment, or diagnosis of seborrheic keratosis.  On March 1970 separation examination, the Veteran's skin was normal.  

Postservice records show a 1989 complaint of a recurring rash and lesions that appeared to be associated with sweating.  Ciclopirox (an antifungal medicine) was noted to reduce the lesions; the assessment was tinea versicolor.  Although the rash's specific location was not noted, the clinical record notes prior (August 1987) treatment for tinea cruris (jock itch).  

A December 1998 clinical record notes complaints of a stomach rash for 24 hours.  An April 1999 record notes a request for Nizoral cream to treat a groin rash.  A July 1999 clinical record notes complaints of a skin infection on the lower right quadrant of the abdominal wall; the impression was cellulitis.  

From July 1999 the Veteran has received treatment from a private podiatrist, Dr. E.T.  Periodic medical statements note ongoing treatment for painful toenails, fungal infection, progressive peripheral neuropathy, and peripheral vascular disease of both feet.  The records do not show complaints of, or treatment for, seborrheic keratosis.
A September 1999 treatment record notes complaints of rashes on the groin and stomach, "ring worm" on the arms and legs, and blisters on the abdomen several weeks prior.  Examination showed erythematous plaques with scaling border on the groin and upper medial thighs, and multiple toenails were dystrophic with scaling plantar surfaces.  The assessment was tinea cruris, tinea pedis, intertrigo, and onychomycosis; seborrheic keratosis was not noted.  

An October 2002 VA clinical record notes complaints of "a spot on [his] scalp and [right] breast."  Examination showed a thin brown waxy papule on the scalp and multiple "stuck-on appearing keratotic papules" on the right chest.  The assessment was seborrheic keratosis; liquid nitrogen treatment was discussed.

A March 2009 VA clinical record notes complaints of brown colored skin lesions for "several month[s] or even years" on the Veteran's  abdomen.  The assessment was seborrheic keratosis over the anterior and posterior areas of his trunk.  

On May 2009 VA skin examination, the Veteran reported that he developed skin lesions on his body sometime in 1970, but was not evaluated for such in service.  He reported that the lesions first appeared on his extremities but then spread to his back and chest.  He described the condition as intermittent, usually worse in the summertime, but continuous since service.  An etiological opinion was not provided.    

Clinical records from July 2012, December 2012, February 2013, and August 2013 note treatment for seborrheic keratoses on the chest, trunk, and back. 

On January 2014 VA skin examination, the examiner opined that the etiology of the Veteran's seborrheic keratosis (diagnosed in 2011, per the Veteran's report) could not be established and that such disability was not at least as likely as not related to (or incurred or aggravated during) his active service.  The examiner noted that the Veteran had tinea corporis in service and that his ongoing rash was at least as likely as not related to his service.  In an April 2014 addendum, the examiner reiterated that the  seborrheic keratosis diagnosed in 2011 was less likely related to the service-related skin conditions, and provided a "correction," stating that the Veteran's tinea corporis occurred in service but was treated and was not at least as likely as not related to his active service. These opinions did not include rationale, and the examiner did not acknowledge postservice treatment records since 1989 which show complaints of rashes in the groin, arms, legs, and abdomen, with an initial diagnosis of seborrheic keratosis in October 2002 (well before 2011).  

On October 2014 VA skin examination, a different VA examiner opined that the Veteran's seborrheic keratosis was less likely related to a skin condition (noted to be tinea pedis) found during the Veteran's military service.  The physician explained that tinea pedis with onychomycosis is an "infectious skin condition from fungus" and that seborrheic keratosis is not an infectious skin condition.  However, the examiner did not consider or address the February 1970 STR noting treatment in service for a rash on the groin and under the foreskin, or postservice treatment records documenting rash complaints since 1989.

On September 2016 VA skin examination, the examiner noted an October 2002 diagnosis of seborrheic keratosis.  On physical examination, the examiner noted scattered stuck-on brown-to-tan papules over the trunk.  On review of the record it was noted that no skin complaints were reported and no skin rash was found on service entrance.  A February 1970 STR notes a rash involving the groin and under the foreskin.  This rash was consistent with tinea cruris (jock itch), a fungal infection.  The examiner also noted a March 1970 STR noting tinea pedis and an April 1970 follow-up STR when griseofulvin (oral) and tinactin (topical) medications were prescribed.  "This regimen is highly effective in clearing these fungal conditions, and, the skin was noted to be normal at the time of leaving military service."  The examiner explained that the above diagnoses "bear no relationship whatsoever to seborrheic keratosis.  The Veteran did not have seborrheic keratosis while in service.  Moreover, fungal infections described above do not cause or lead to seborrheic keratosis."  

The examiner opined:

There is no relationship between the fungal infections incurred during military service and seborrheic keratosis diagnosed more than 30 years later.  As per STR's, there is no evidence for the existence of seborrheic keratosis, while in service.  The current condition of seborrheic keratosis obviously was not incurred during military service.  Clearly, aggravation of seborrheic keratosis during the Veteran's active service does not apply here...

Seborrheic keratosis is the most common benign growth on human skin.  The exact cause of seborrheic keratoses isn't known.  However, seborrheic keratoses are thought to result from a clonal expansion of a mutated epidermal keratinocyte.  They are very common and generally increase in  number with age.  The lesions aren't contagious nor do they become cancerous.  They tend to run in families, so inheritance appears to play a role.  They are benign growths due to a build up of ordinary skin cells...

The Veteran's allegation of continuity of symptomatology has no medical basis.  As per CPRS records, Veteran was first diagnosed with seborrheic keratosis on 10/3/2002 (more than 30 years after military service) and treated with cryotherapy.  He was noted to also have tine cruris, tinea pedis, and onychomycosis -- all of which are fungal in nature and all of which were diagnosed at the VA Dermatology clinic on 9/10/1999 and were treated with topical medications.  On 2/21/13, the Veteran was treated for 7 individual lesions of seborrheic keratosis with electrodessication and curettage.  Most recently, on 6/22/15, two lesions of seborrheic keratosis were treated with liquid cryotherapy... 

Regarding the post-service treatment records documenting rash complaints since 1989 (with diagnosis of seborrheic keratosis in October 2002), this post-service condition of seborrheic keratosis has absolutely no relationship to the in-service fungal rashes in the areas of the groin, foreskin, and feet.  Fungal infections do not cause or lead to seborrheic keratosis.  Thus, the Veteran's allegations of continuity of symptomatology since his service are without medical basis.

Analysis

The Veteran asserts that his seborrheic keratosis became manifest in service and has continued since.  However, the record does not show that seborrheic keratosis was noted or diagnosed in service, or on separation examination.  Postservice records show seborrheic keratosis was first diagnosed more than 30 years after service.  Accordingly, service connection for seborrheic keratosis on the basis that such disability became manifest in service and persisted since is not warranted. 

There is no competent evidence in the record that shows or suggests that the Veteran's seborrheic keratosis may (somehow otherwise) be related to his service.  Regarding his allegation that his seborrheic keratosis is related to his skin complaints in service, the September 2016 VA examiner directly addressed that theory of entitlement, explaining that the Veteran's complaints in service (and his service-connected tinea pedis) are fungal in nature, and that seborrheic keratosis is not, but is separate and distinct pathology unrelated to what was found in service.  In the absence of evidence of onset in service and continuity of complaints thereafter, the etiology of the specific dermatologic entity of seborrheic keratosis, first diagnosed more than 30 years postservice, is a medical question.  Because he is a layperson, the Veteran lacks the expertise to offer a probative opinion in this matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  (He has not submitted any medical opinion or medical literature supporting his claim.)      

The only competent (medical) evidence in the record regarding the etiology of the Veteran's seborrheic keratosis is against the claim.  Specifically, the September 2016 examiner opined that the Veteran's seborrheic keratosis is less likely than not related to his service; he explained that seborrheic keratosis is the most common benign skin growth and tends to be genetic, and generally increase in number with age.  He also noted that the Veteran's allegation of continuity of symptomatology "has no medical basis," as seborrheic keratosis was not diagnosed in service and was, in fact, diagnosed more than 30 years after service.  The examiner further explained that seborrheic keratosis is not related to the Veteran's tinea pedis with onychomycosis, as the Veteran's current fungal infection of the feet does not cause or lead to seborrheic keratosis.  The provider is a medical professional competent to offer the opinion, expressed familiarity with the record (including postservice treatment records since 1989) and noted the Veteran's allegations of continuity, and included rationale that cited to medical principles and addressed the theory of entitlement alleged, explaining why the record does not support that there was continuity of symptomatology; the opinion is competent evidence in this matter.  As there is no competent evidence to the contrary, the Board finds it persuasive.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against this claim; accordingly, the appeal in this matter must be denied.  


ORDER

Service connection for seborrheic keratosis is denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


